IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41153
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES C. LACEY,

                                         Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. C-98-CR-66-1
                        --------------------

                        September 16, 1999

Before SMITH, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     James C. Lacey appeals his sentence following a guilty plea

to distribution of child pornography.   Lacey argues that the

district court clearly erred by increasing his offense level

under U.S.S.G. § 2G2.2(b)(3) based on the court’s determination

that the offense involved material portraying sadistic or

masochistic conduct.   We have reviewed the evidence on which the

district court based its determination and find no error.      United

States v. Kimbrough, 69 F.3d 723, 734 & n.7 (5th Cir. 1995); see


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41153
                               -2-

United States v. Canada, 110 F.3d 260, 262-63 (5th Cir.), cert.

denied, 118 S. Ct. 195 (1997).   Lacey also argues that the

district court erred by increasing his offense level under

U.S.S.G. § 2G2.2(b)(2) based on its finding that his offense

involved the “distribution” of child pornography; however, he

concedes that this argument is foreclosed by circuit precedent.

See Canada, 110 F.3d at 263.

     AFFIRMED.